Citation Nr: 1642490	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-23 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral leg numbness.

2. Entitlement to service connection for bilateral hip disability.

3.  Entitlement to a temporary total rating (TTR) for convalescence due to hip surgery.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from December 1987 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating action in December 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran requested a hearing before a Veterans Law Judge (VLJ) in connection with his appeal.  However he later contacted VA indicating that he wanted to withdraw this request.  

The issues of entitlement to service connection for bilateral hip disability, entitlement to TTR, entitlement to TDIU, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a chronic disorder manifested by bilateral leg numbness.


CONCLUSION OF LAW

The criteria for service connection for bilateral leg numbness are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated July 1, 2010 and April 15, 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

VA examinations were provided in October, 2006, September 2010, and April 2011.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the rating criteria.  The Board finds that the reports are adequate, as they are based upon a review of the claims file, consideration of the Veteran's prior medical history, and a thorough examination of the Veteran.  Additionally, the opinions describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.


Law and Analysis for Service Connection 

The Veteran seeks service connection for bilateral leg numbness.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, such as organic disease of the nervous system, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA deems peripheral neuropathy as an organic disease of the nervous system.  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that he has bilateral leg numbness that had its onset during his military service.  There is also some indication from the record that the claimed bilateral leg numbness may be caused, or made worse, by his service-connected lumbar spine disability or service-connected sarcoidosis.  

However in this case, the primary impediment to a grant of service connection here is the absence of evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have a chronic disorder manifested by bilateral leg numbness at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service treatment records are replete with referenced to bilateral leg numbness associated with low back pain, particularly when running.  Repeated neurological evaluations showed normal motor strength of 5/5 and reflexes were 2+ in the ankle and knee jerks.  Straight leg raise testing was negative.  The clinical assessment was mechanical low back pain.  There are no records of additional clinical findings to suggest that the leg numbness constituted a chronic disease process or that provide a basis for a current diagnosis.  At a February 1995 Persian Gulf Intake (PGI) examination just prior to discharge, the Veteran noted a history of low back pain.  However given the opportunity to identify any additional history or symptoms associated with his in-service leg numbness, he did not report any pertinent complaints and clinical evaluation of the lower extremities and neurologic system was normal.  The Veteran was discharged from service three months later.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any bilateral leg numbness in the immediate years after his separation from service in May 1995.  The earliest medical evidence is found in an October 2006 VA examination report.  At that time the Veteran reported numbness in both legs associated with back pain and that occurred only when running.  There were no other neurologic complaints or symptoms, including paresthesias, weakness or paralysis.  Neurologic examination was essentially normal.  Detailed motor exam of the lower extremities revealed normal strength of 5/5 throughout.  The Veteran had normal sensation to vibration, pain/pinprick, light touch, and position sense.  Deep tendon reflexes were 2+.  Babinski and Lasegue's sign were both normal.  The diagnosis was lumbosacral strain with no formal diagnosis made regarding the complaints of leg numbness.  

The next relevant clinical records are dated in 2010, four years later, and show some reports of intermittent leg numbness associated with low back since 1992.  However neurologic evaluation of both lower extremities was intact and radiological findings were considered "quite unimpressive" as far as any radiculopathic component associated with the low back pain.  A formal diagnosis was not made.  See Presbyterian Medical Group dated from May to June 2010.

When examined by VA in September 2010, the Veteran continued to complain of intermittent problems with bilateral leg numbness associated with his back pain.  Referring to findings from a previous examination conducted in January 2008, the examiner noted the Veteran's complaints of numbness and tingling in the great toes bilaterally.  There was also lower back pain radiating to the left hip which when increased, causes more numbness in the toes.  The Veteran also reported that he feels like he drags his left leg at times.  He denied cramping or burning.  Examination at that time revealed no atrophy in the foot intrinsics and sensation was normal to touch and temperature in the toes.  Tone was normal, strength was 5/5 in the legs and reflexes were 2+ in the knees and ankles.  

During the current neurological examination, reflexes were reduced (1+) in both lower extremities, but sensation was normal to light touch/pinprick.  Detailed motor examination revealed normal strength of 5/5 throughout with normal muscle and no evidence of atrophy.  Plantar flexion and Lasegue's sign were both normal.  An electrodiagnostic study was normal with no sign of peripheral neuropathy, myopathy, plexopathy, or radiculopathy to account for the Veteran's complaints.  The examiner concluded that since the examination and nerve conduction testing were both normal any opinion regarding whether the bilateral leg numbness was related to service is moot.  

The next relevant medical evidence is an April 2011 VA examination report. The examiner interviewed the Veteran, reviewed service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected therein.  He also reviewed the 2010 VA medical opinion.  Neurologic examination showed strength was 5/5 in all muscle groups of the lower extremities and deep tendon reflexes were normal (2+).  Straight leg raise was negative bilaterally and sensation to monofilament and vibration was equal and symmetric in the lower extremities.  The examiner noted that on examination, and per review of the clinical findings from the 2010 VA examination and nerve conduction studies, there was no diagnostic condition supporting a claim of lower extremity numbness.

The remaining record is negative for any objective findings of a chronic disorder manifested by leg numbness.

In this case, there is no medical evidence indicating that the Veteran currently has a chronic disorder manifested by bilateral leg numbness.  He is competent to report leg numbness, but these complaints are not equivalent to a diagnosis of a chronic neurologic disorder.  The Board finds that the Veteran, as a layperson, is not competent to offer a diagnosis of an underlying pathology to account for the claimed leg numbness, given the multitude of potential sources for the feelings of numbness.  More importantly, the fact that his complaints resulted in the use of diagnostic studies to determine whether there was an actual underlying pathology strongly suggests that offering a diagnosis to account for the vague complaint of leg numbness requires more than just a lay opinion.  Even if the Veteran were competent to offer a diagnosis in this case, the probative value of his opinion would be outweighed by the medical evidence which shows that repeated evaluation of his complaints failed to identify an underlying pathology.  The Veteran was provided VA examinations, including electrodiagnostic testing, and none of the examiners found objective clinical evidence of an actual disorder.  The examination reports are unrebutted by any other medical evidence to the contrary.  Accordingly, the Board has no basis on which to award service connection for these symptoms.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for a chronic disorder manifested by bilateral leg numbness is denied.


REMAND

The Veteran seeks service connection for a bilateral hip disorder that he contends had its onset during his military service.  In this case, the evidence of record suggests his bilateral hip disorder is a congenital condition, and if that is the case, additional medical information should be sought.  In the alternative, he also claims this disorder was caused, or made worse, by his service-connected disabilities or the medications used to treat them.

Service treatment records show that when examined at enlistment in November 1987, the Veteran did not report any pertinent hip complaints.  The remaining records show he was seen repeatedly for chronic low back pain.  With the exception of "high right hip" made during evaluation in March 1994, there were no specific hip complaints or symptomatology or findings.  In February 1995, prior to separation, there was no specific reference to the presence of any hip abnormalities, problems, or impairment of any sort.

Post-service VA records show that during a pulmonary consultation in January 2006, it was noted that the Veteran had been on prednisone therapy for sarcoidosis since August 2001.  At that time the examiner emphasized the side effects of steroids, including osteoporosis which the Veteran had.  

Private treatment records show that in 2010 the Veteran was evaluated for bilateral hip and back pain.  He gave an 18-year history of low back pain with a recent increase over the last three weeks of bilateral lateral hip tenderness.  He noted no history of previous hip injuries.  Radiological findings at that time showed, among other findings, a slight coxa profunda deformity of both hips more pronounced in right hip.  The overall findings suggested a combination of arthrosis and impingement.  See also medical opinion from J. Carothers, M.D. of New Mexico Orthopaedics, dated July 12, 2010. 

When examined by VA in September 2010, the examiner concluded that the Veteran's bilateral hip disorder was not caused by or a result of his lumbar spine disability.  She explained that recent MRI findings were "quite unremarkable" and that the Veteran had a congenital condition of the hips that is a common cause of early degenerative joint disease and impingement in adults.  See also VA examination report dated in April 2011.  

In subsequent medical opinions the Veteran's treating physicians indicated that in August 2001 the Veteran was started on prednisone therapy following a diagnosis of sarcoidosis, which he continued until February 2002 after a significant improvement in symptoms.  However several months later after suffering a relapse the prednisone therapy was resumed off and on until 2009.  The examiner opined that the Veteran's prolonged use of corticosteroids led to bone thinning, which in turn, may have contributed to the deterioration of his hips from arthritis and subsequent surgeries.  See medical opinions from V.C. Marin, M.D. from Presbyterian Heart Group dated February 2011 and A. J. Sanchez, dated March 8, 2011.

Also of record is a medical opinion from a VA physician dated in April 2013 in which she indicates that the Veteran's hip arthritis probably began long before it was discovered or documented.  She went on to say that it possible that the low back pain the Veteran had in the 1980s and 90s was due to compensation or postural changes that may have resulted from primary hip pain.

Unfortunately, the evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's bilateral hip problems and his military service.  Therefore a medical opinion is needed.  

Veterans are presumed sound upon entry into service except for conditions noted upon entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such disorders as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304 (b).  When no preexisting condition is noted upon entry into service, a veteran is presumed sound.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  The Secretary must rebut the presumption of soundness with "clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service."  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012) (emphasis added).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1).

In the case of congenital abnormalities, service connection may be established for a disease of congenital origin that first manifests during service or preexisted service, but progresses beyond its natural progression during service.  VAOPGCPREC 67-90.  On the other hand a congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.

Here, if the Veteran's bilateral hip disorder is indeed congenital, medical evidence is required to determine whether it is a congenital or developmental defect or a congenital or developmental disease.  If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury during service resulting in additional disability.

In addition, because the Veteran claims, in the alternative, that his hip problems are caused, or made worse, by other service-connected disabilities, the VA examiner should also opine as to whether any diagnosed hip disorders are at least likely as not due to or aggravated by any of his service-connected disabilities, particularly his lumbosacral strain and sarcoidosis (or the medication used to treat it).  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon supra; see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310 (a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).

Finally, as the Veteran's disability picture is unresolved, the claims for a TTR, SMC based on aid and attendance, and TDIU are inextricably intertwined with the service connection claim.  A positive decision on the above service connection claim could have a significant impact upon each of these claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of these issues must be deferred until after completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for bilateral hip problems that are not already in the claims file.  

2.  Then, schedule the Veteran for appropriate VA examination regarding his bilateral hip disorder.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.  The examiner should note whether any degenerative changes shown on X-ray support a diagnosis of coxa profunda and/or arthritis. 

The examiner should then:

a) List all current conditions for each hip manifested and, in so doing, specify whether any diagnosis (coxa profunda) constitutes a congenital "defect" or a "disease" as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease). 

b) If any currently diagnosed hip condition is considered a congenital defect, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there was a superimposed disease or injury during service that resulted in additional disability. 

c) If any currently diagnosed hip condition is considered a congenital disease, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it was aggravated during his period of active service beyond its natural progression due to any incident of service. 

d) As to any currently diagnosed hip condition that is NOT congenital or developmental, the examiner should provide an opinion as to whether there is clear and unmistakable evidence (undebatable) that it existed prior to service.  If the examiner finds that any hip disorder preexisted service, he/she should identify the disorder and the evidence supporting pre-existence.

e) For any hip disorder that is found to have preexisted service, but was not congenital or developmental, is there clear and unmistakable (undebatable) evidence that that disorder was not aggravated beyond its natural progression. 

f) If a pre-existing hip disorder is found, the examiner should state whether there is clear and unmistakable (undebatable) evidence that it was not aggravated by service or any incident of service beyond its natural progression. The examiner should point to the specific clear and unmistakable evidence relied upon for the finding that the hip disorder was not permanently aggravated by service.

g) As to any currently diagnosed hip condition that is not congenital or developmental or otherwise preexisting in nature, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that it had its clinical onset during active service, manifested itself to a compensable degree in the first post-service year, or is otherwise related to active service.  In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records and should discuss the likelihood of the Veteran's documented in-service complaints as the possible onset of, or precursor to, any currently diagnosed hip disorder.  He/She must also address the Veteran's complaints of recurrent back pain made at separation and his testimony at the Board hearing that his symptoms began during service and have existed since that time.  

If it is the examiner's opinion that the bilateral hip disorder shown on examination is the result of any other processes not related to any in-service injury, a rationale must be provided to explain fully why the current symptoms are not consistent with documented in-service symptomatology or why such symptomatology is not at least a "contributing factor" to any current disability.  He/She should then comment on the likelihood that the Veteran's current hip disorders are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated. 

h) If any diagnosed bilateral hip disorder cannot be regarded as having had its onset during service, the examiner should then provide an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater), that any hip disorder shown on current examination-is caused by, secondary to or aggravated by his service-connected lumbosacral strain (including the altered gait pattern imposed by lumbar strain) and/or sarcoidosis (including the medications used to treat them).  

If aggravation is found, the examiner should identify the baseline level of severity of the hip disorder to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Then, readjudicate the claims on appeal to include entitlement to TTR and SMC.  With regard to the TDIU issue, consideration should also include as to whether referral for extraschedular evaluation is warranted.  If referral is warranted, the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16 (b).  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


